Citation Nr: 1537287	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, June 2010, and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In March 2015, the Veteran testified before the Board at a hearing held via videoconference.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)  (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to the disposition of the claims on appeal.  


First, the Veteran stated at his hearing that he first received treatment for his left leg disability at the VA medical center in Augusta, Georgia, in around 1988, and then received treatment for his disabilities at the VA medical center in Decatur, Georgia, beginning in 1993.  While the record includes a few records dated in 1993 and records dated beginning in 1999, these identified records should be requested on remand.

The Board has noted that the Veteran has received multiple VA examinations.  With regard to his left knee disability, service treatment records reflect that in February 1974, the Veteran was noted to have excellent recovery related to a left knee injury.  Other records, however, show that the Veteran had been playing basketball and had injured his right knee instead.  Therefore, the 1974 knee injury is unclear.  Then, in May 1976, the Veteran had left knee pain when running the day before.  There was no effusion or tenderness.  There was limitation of motion due to pain.  He was diagnosed with a sprain and referred to physical therapy for ice treatments.  In June 1976, the Veteran had left knee pain with limited range of motion and effusion.  He had been receiving 5 sessions of physical therapy.  He was presumed asymptomatic on discharge.  Sometime in 1980, the Veteran reported left knee swelling and pain for three weeks that was particularly bad with running.  There was no effusion or significant tenderness.  There was full range of motion.  The assessment was possible chondromalacia, left knee.  A December 1980 x-ray of the left knee was negative.  It was noted that the Veteran had a history of a severe ligament strain in 1976 from running.  Physical examination was negative except for patellar crepitus.   On November 1981 separation examination, the Veteran reported knee trouble.  However, no disability was diagnosed on examination.  The Veteran contends that since service, he has experienced stiffness, swelling, and fluid in the left knee, first seeking treatment in around 1988 at the VA.  On December 2011 VA examination, he was diagnosed with degenerative arthritis, based upon a December 2003 x-ray of the knee showing mild degenerative joint disease.  That x-ray also showed slight posterior femoral cortical thickening, maybe due to old trauma, not significantly changed since April 2000.  The examiner concluded that the current left knee disability was not related to service due to the gap of treatment from 1976 to 2011.

With regard to his low back disability, service treatment records reflect that in October 1975, the Veteran fell while playing basketball and hurt his back.  He was able to bend over with some pain.  There was full range of motion.  The assessment was a lumbar strain.  He was given medication and placed on light duty.  In November 1975, a back examination revealed no history of a back injury but for in November 1975 when he was shoveling snow.  X-ray resulted in the assessment of L5 spondylolysis.  The Veteran contends that he injured his low back in service and was placed on sick call for eight months.  Since service, he has not been able to lift heavy items.  He reported receiving treatment for his low back, and receiving a low back diagnosis, a slipped disc, in 1989.  VA treatment records dated during the appeal period reflect a finding of back arthralgia.  On December 2011 VA examination ,the Veteran was diagnosed with a lumbar strain and thoracic degenerative arthritis based upon December 2011 records.  The examiner concluded that the current low back disability was not related to service due to the gap of treatment from 1975 to 2011.

With regard to his asthma, service treatment records reflect that on July 1973 entrance examination, the Veteran reported having a history of hay fever.  He crossed out a "yes" to the question of whether he had a history of asthma, and stated "no."  An associated May 1973 private record showed that the Veteran had respiratory symptoms, to the nose and bronchial tubes, due to allergy to pollen, ragweed, and house dust.  He needed an allergy vaccine.  In September 1978, the Veteran reported recurrent attacks of paroxysmal dyspnea, wheezing, and cough.  The assessment was asthma, bronchial.  The Veteran contends that although he suffered from symptoms of asthma or hay fever on entry to service, his basic training duties exacerbated his symptoms and he has suffered from asthma and used medication since that time.  VA treatment records dated in 1999 show a history of asthma.  On December 2011 VA examination, he stated that he had been using Albuterol for five years.  The examiner concluded that the current asthma was not related to service due to the gap of treatment from 1973 to 2011.

With regard to the Veteran's hepatitis C, service records are negative for that diagnosis.  The Veteran contends that his hepatitis was caused by air gun inoculations in service, when needles were not changed from patient to patient.  The post-service treatment records reflect that the Veteran abused cocaine from 1998 to 2000, but that he had also abused cocaine in 2009.  No other risk factors for hepatitis have been identified.  The date of diagnosis of hepatitis is unclear, as the Veteran has stated that he was diagnosed with hepatitis in the 1980s, in 2000, and/or in January 2010.  VA treatment records show that in April 2009, the Veteran had an ongoing diagnosis of hepatitis C, "genotype 1b."  To date, an opinion as to the etiology of the Veteran's hepatitis C has not been obtained.

With regard to the Veteran's claimed acquired psychiatric disorder, the Veteran acknowledges that he has not been diagnosed with PTSD.  However, he contends that the pain from his physical disabilities have caused him to suffer from depression.  At his hearing, he identified stressors from his service, to include when he worked as a photographer and took photographs of autopsies, and that when he was in Fort Stewart, Georgia, he witnessed a serviceman who was run over by a tank.  He has also stated that he was affected by his service in Germany, during the "reforger of 1979."  His service personnel records reflect that he served as a motion picture photographer at Fort Stewart from January 1976 to December 1976, and that he served in Germany from January 1977 to January 1979.  The Veteran contends that he has been diagnosed with depression at the VA.  VA treatment records dated in 1999 reflect that the Veteran was hospitalized for auditory and visual hallucinations.  He was diagnosed with  psychosis, not otherwise specified.

After reviewing the examination reports, the Board finds that new VA examinations are necessary with regard to the Veterans' service connection claims.  Although a VA examination was obtained with respect to the Veteran's claims for service connection for asthma, a right leg disability, hepatitis C, and a low back disability in December 2011, the opinions provided at that time are insufficient.  When providing a negative etiological opinion for each claim, the examiners did not take into account or discuss the Veteran's report of continuity of symptoms or lay statements concerning the post-service history of his disabilities.  Thus, in light of this deficiency, and due to the Veteran's hearing testimony, new VA examinations should be obtained.


Finally, with regard to the claim for a TDIU, that claim is intertwined with the claims for service connection, and thus that claim must be deferred pending the following development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all VA treatment records from the Augusta, Georgia, VA medical facility, dated from 1988 to 1993, and from the Decatur, Georgia, VA medical facility beginning in 1993.  If no treatment records exist for this period of time, a negative response must be received and the Veteran notified.

2.  Schedule a VA examination to determine the etiology of the Veteran's left leg and low back disability.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached. 

Is it at least as likely as not (a 50 percent or greater probability) that any currently demonstrated a) low back and b) left leg/knee disability, was caused or aggravated by the Veteran's active service?  The examiner must address the treatment the Veteran received for his low back and left knee during service, as outlined in the body of this Remand, as well as his contentions of continuing symptoms since service, when providing the requested rationale.  

3.  Schedule a VA examination to determine the etiology of the Veteran's asthma.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached. 


Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma, (if currently diagnosed) was caused or aggravated by the Veteran's active service?  The examiner must address the treatment the Veteran received for his asthma during service, as outlined in the body of this Remand, the notation of a history of asthma in 1999, as well as his contentions of continuing symptoms since service, when providing the requested rationale.  

4.  Schedule a VA examination to determine the etiology of the Veteran's hepatitis C.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached. 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C was caused or aggravated by the Veteran's active service?  The examiner must address the Veteran's contentions of contamination by air gun inoculations in service, as well as his risk factor of intranasal cocaine use, when providing the requested rationale.  

5.  Schedule a VA examination to determine the etiology of the Veteran's current acquired psychiatric disorder.  The examiner should review this Remand, as well as the claims file.  A thorough rationale should accompany any opinion reached. 

Is it at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder was caused or aggravated by the Veteran's active service?  The examiner must address the Veteran's contentions of depression due to pain stemming from his physical disabilities, and his service stressors of photographing autopsies, witnessing a serviceman getting run over by a tank, and being stationed in Germany during the "reforger of 1979,  when providing the requested rationale.  

6.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




